DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 05/28/2021, in which, claims 1-20 remain pending in the present application with claims 1, 17, and 18 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa (US 20190102872 A1, hereinafter referred to as “Moussa”) in view of Yoshida et al. (US 20080284768 A1, hereinafter referred to as “Yoshida”).
Regarding claim 1, Moussa discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
displaying, on a screen, a first screen content frame during a first time period (see Moussa, paragraph [0028]: “The content of a display screen at a given moment in time, e.g., at the time of an image capture, is also referred to herein as a “content image””); 
obtaining a target video captured by a sensor, wherein the target video includes a first video frame and a second video frame (see Moussa, paragraph [0030]: “In addition to reflected ambient light A′ (235), the camera (210) may also capture a component of light that is emitted by the device display screen, D (245), and then returned to the camera (210) in the form of reflected display screen light, D′ (240), e.g., after specular reflection from the user's eyeglasses (230)”); 
generating a masking frame based on the first video frame and the second video frame (see Moussa, paragraph [0038]: “in order to find the aforementioned best fit between the content image (e.g., the display screen's contents) at the moment of image capture and the glare-containing regions in the captured image, one or more transformations and/or geometric distortions may need to be applied to the content image”);
wherein generating the masking frame comprises: 
determining a clean video frame based on the second video frame (see Moussa, paragraph [0039]: “the screen contents may also initially be downsized based on the dimensions of the detected face's bounding box”); 
determining a tainted video frame based on the first video frame (see Moussa, paragraph [0039]: “the unwanted glare in the captured image is to attempt to match the size of the glare to the screen contents”); 
generating the masking frame based at least on one or more deviations between the clean video frame and the tainted video frame (see Moussa, paragraph [0040]: “the downscaled screen contents may then be preprocessed by applying one or more geometric distortion models to attempt to fit the distorted version of the content image to its corresponding representation in the unwanted glare regions in the captured image”); 
applying the masking frame to a target video frame, within the target video, to generate a modified target video frame (see Moussa, paragraph [0049]: “the content image 514 may be inverted to accommodate the basic property of a reflected image, i.e., that it is a ‘mirror’ image of the original content. (This inversion may be achieved simply by adding a negative sign to the first affine transformation matrix that is applied to the content image.) Next, at Step 516, the content image may be further modified, e.g., downscaled based on the estimated glare region size from Step 512”); 
including the modified target video frame into a modified target video (see Moussa, paragraph [0059]: “the final glare-corrected image (556) is thus a reconstructed image, depicting a scene that is physically equivalent to the original scene, but without the unwanted illumination (e.g., glare) from the display screen (or other light-projecting element in the scene), and wherein content behind the user's eyeglasses (e.g., the user's eyes) can be seen in the corrected image—rather than the aesthetically unpleasing glare regions from the original captured image”). 
Regarding claim 1, Moussa discloses all the claimed limitations with the exception of displaying, on the screen, a black frame during a second time period; and responsive at least to determining that the first video frame is captured during the first time period during which the first screen content frame is displayed on the screen and that the second video frame is captured during the second time period during which the black frame is displayed on the screen.
Yoshida from the same or similar fields of endeavor discloses displaying, on the screen, a black frame during a second time period (see Yoshida, paragraph [0549]: “FIG. 22C illustrates a method in which a dark image or a black image is used as an interpolation image to make pseudo impulse type display”); and
responsive at least to determining that the first video frame is captured during the first time period during which the first screen content frame is displayed on the screen and that the second video frame is captured during the second time period during which the black frame is displayed on the screen (see Yoshida, paragraph [0554]: “In FIGS. 22A to 22E, the amount of movement of a region whose position is changed from frame to frame in the basic images varies. In other words, the amount of movement of the image illustrated in FIG. 22A (luminance control double-frame rate driving) is the largest, and is followed by that of the image illustrated in FIG. 22B (double-frame rate driving), that of the image illustrated in FIG. 22C (black frame insertion driving), that of the image illustrated in FIG. 22D (time-division gray scale control driving), and that of the image illustrated in FIG. 22E (hold-type driving). In such a manner, in accordance with the amount movement of the image, the driving method may be changed for display”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yoshida with the teachings as in Moussa. The motivation for doing so would ensure the system to have the ability to use method disclosed in Yoshida to insert a dark image or a black image as an interpolation image to make pseudo impulse type display and to change the driving method to display movement of images smoothly thus displaying a black frame during a second time period on the screen and determining that the first video frame is captured during the first time period during which the first screen content frame is displayed on the screen and that the second video frame is captured during the second time period during which the black frame is displayed on the screen in order to insert black frames or empty frames between the video frames corresponding to the screen content so that a sensor may capture a video frame while the black frame is displayed.
Regarding claim 2, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, wherein displaying, on the screen, the black frame during the second time period comprises inserting the black frame in between the first screen content frame and a second screen content frame (see Yoshida, paragraph [0597]: “Although quality of moving images is improved by inserting a black image, an aspect of a driving method of a display device which is described in this embodiment mode is that quality of moving images is improved by inserting a dark image which is close to black but is not a black image”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, further storing instructions which cause: 
displaying a second screen content frame during a third time period, subsequent to the second time period (see Yoshida, paragraph [0544]: “In FIG. 22A, the period Tin represents a cycle of input image data. An image 2201 represents the p-th image”); 
wherein displaying, on the screen, the black frame during the second time period comprises: 
identifying a third screen content frame, the third screen content frame comprising information provided by an application for display on the screen between the first screen content frame and the second screen content frame (see Yoshida, paragraph [0544]: “the (p+1)th image 2202 may be an image which is made to be in an intermediate state between the p-th image 2201 and the (p+2)th image 2203 by detection of the amount of change (a movement vector) of the image from the p-th image 2201 to the (p+2)th image 2203”); 
replacing the third screen content frame with the black frame (see Yoshida, paragraph [0549]: “FIG. 22C illustrates a method in which a dark image or a black image is used as an interpolation image to make pseudo impulse type display”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, further storing instructions which cause: 
identifying one or more original screen content frames, the original screen content frames comprising information provided by an application for display on the screen (see Yoshida, paragraph [0331]: “A relation between the timing when a sub-image is displayed and a method of making a sub-image will be described. Although the timing when the first sub-image is displayed is the same as that when the original image determined in the first step is displayed, and the timing when the second sub-image is displayed can be optionally decided regardless of the timing when the original image determined in the first step is displayed, the sub-image itself may be changed in accordance with the timing when the second sub-image is displayed. In this manner, even if the timing when the second sub-image is displayed is changed variously, human eyes can be made to perceive as if the original image is displayed”); 
responsive to determining that the black frame is to replace at least one of the original screen content frames: applying a smoothing function to the original screen content frames to generate the first screen content that is displayed on the screen (see Yoshida, paragraph [0330]: “A method in which an intermediate image obtained by motion compensation is used as a sub-image is a method in which one sub-image is an intermediate image obtained by motion compensation using previous and next images. In this manner, motion of images can be smooth, and quality of moving images can be improved”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, wherein the clean video frame is the second video frame, and the tainted video frame is the first video frame (see Moussa, paragraph [0039]: “between the content image (e.g., the display screen's contents) and the unwanted glare in the captured image is to attempt to match the size of the glare to the screen contents”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, wherein determining the clean video frame based on the second video frame comprises: 
determining that a third video frame is captured during a third time period during which the black frame is displayed on the screen (see Yoshida, paragraph [0542]: “each of the interpolation images shown in FIGS. 21A to 21C may be an image which is made to be in an intermediate state between a plurality of basic images and may have luminance controlled by a certain rule”); 
aggregating at least the second video frame and the third video frame to generate the clean video frame (see Yoshida, paragraph [0542]: “display may be pseudo impulse type display by provision of difference in typical luminances between images to be displayed. Accordingly, motion can be smoothed and afterimages can be reduced; thus, motion blur can be drastically reduced”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, wherein generating the masking frame based at least on the deviations between the clean video frame and the tainted video frame comprises: 
identifying a first pixel at a particular location within the clean video frame (see Moussa, paragraph [0045]: “the criteria for the glare-containing region may comprise at least a predetermined number of pixels exceeding a threshold value of luminance”. Clean video frames are the frames which predetermined number of pixels not exceed the threshold); 
identifying a second pixel at the particular location within the tainted video frame (see Moussa, paragraph [0036]: “the criteria for the glare-containing region may comprise at least a predetermined number of pixels exceeding a threshold value of luminance (or other glare-indicative property)”); 
subtracting a first brightness level of the first pixel from a second brightness level of the second pixel (see Moussa, paragraph [0045]: “the downscaled-and-distorted content image (430) may be swept (450) over the captured image (440) until the position of best fit between the downscaled-and-distorted content image and undesired object(s) is located, at which point the contents of the downscaled-and-distorted content image may be subtracted from the captured image (e.g., on a pixel-by-pixel basis) to remove (or at least partially remove) the undesired object(s) from the image”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, wherein generating the masking frame based at least on the deviations between the clean video frame and the tainted video frame comprises: 
subtracting at least a first portion of the clean video frame from at least a second portion of the tainted video frame to generate a difference frame (see Moussa, paragraph [0043]: “a corrected image may be produced simply by subtracting the model-fitted, geometrically-distorted screen image from the captured image”); 
identifying a subset of pixels of the difference frame having a brightness level below a threshold value (see Yoshida, paragraph [0558]: “In Step 3, whether the brightness detected in Step 2 is equal to or lower than a predetermined brightness threshold value is determined”); 
converting the subset of pixels to having a brightness level of zero (see Yoshida, paragraph [0559]: “In Step 4, when the device includes a backlight like a liquid crystal display device, a backlight blinking mode is selected”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, wherein generating the masking frame based at least on the deviations between the clean video frame and the tainted video frame comprises: 
subtracting at least a first portion of the clean video frame from at least a second portion of the tainted video frame to generate a difference frame (see Moussa, paragraph [0043]: “a corrected image may be produced simply by subtracting the model-fitted, geometrically-distorted screen image from the captured image”); 
determining a region within the difference frame corresponding to at least one of: 
a first location of a user's eye in the clean video frame, and a second location of the user's eye in the tainted video frame (see Moussa, paragraph [0048]: “the size of the glare region may be estimated using a region-growing or pixel-counting method. In other embodiments, a simple heuristic estimate may be applied, e.g., based on the size of the detected face, the position and size of the eyes in the face, the size of the likely glare-possessing object in the scene, etc”); 
converting a subset of pixels of the difference frame that are outside of the region to having a brightness level of zero (see Moussa, paragraph [0060]: “The corrected regions may also be filtered, smoothed, and/or may have additional pixel-level corrections applied (e.g., gamma correction, white balance correction, black level compensation, tone mapping, etc.), so that the corrected regions have a better visual match with the rest of the image”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, wherein generating the masking frame based at least on the deviations between the clean video frame and the tainted video frame comprises: 
subtracting at least a first portion of the clean video frame from at least a second portion of the tainted video frame to generate a difference frame (see Moussa, paragraph [0036]: “glare reduction process described herein (e.g., by reducing the total number of identified glare-containing regions to attempt to fit the content image with)”); 
determining a region within the difference frame corresponding to at least one of: eyeglasses lens captured in the clean video frame, and the eyeglasses lens captured in the tainted video frame (see Moussa, paragraph [0039]: “Because the glare-reduction techniques described herein are content-aware, the screen contents at the moment of image capture may be retrieved by the application software (e.g., operating system software) and then initially downscaled to a size proportional to the size of the identified likely glare-containing regions. In embodiments where face detection is utilized (e.g., when reducing glare in user-worn eyeglasses is the only concern), the screen contents may also initially be downsized based on the dimensions of the detected face's bounding box”); 
converting a subset of pixels of the difference frame that are outside of the region to having a brightness level of zero (see Moussa, paragraph [0060]: “The corrected regions may also be filtered, smoothed, and/or may have additional pixel-level corrections applied (e.g., gamma correction, white balance correction, black level compensation, tone mapping, etc.), so that the corrected regions have a better visual match with the rest of the image”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, wherein applying the masking frame to the target video frame to generate the modified target video frame comprises: 
subtracting the masking frame from the target video frame to generate the modified target video frame (see Moussa, paragraph [0066]: “wherein the undesired object may be removed, partially removed, or obfuscated, e.g., via the aforementioned image subtraction processes”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 11, wherein applying the masking frame to the target video frame to generate the modified target video frame further comprises: 
adjusting at least one of size, tilt, and position of the masking frame prior to subtracting the masking frame from the target video frame (see Moussa, paragraph [0045]: “As described above, first, the content image may be downscaled based on the estimated size of the reflective objects (e.g., objects containing the unwanted glare regions) in the captured image (420). Next, the downscaled content image may be transformed by the determined matrix of best fit (425). Next, the downscaled-and-distorted content image (430) may be spatially correlated (435) over the captured image containing the undesired objects (440)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 13, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, further storing instructions which cause: 
causing the modified target video to be displayed on at least one of (a) the screen, and (b) a second screen (see Moussa, paragraph [0059]: “the final glare-corrected image (556) is thus a reconstructed image, depicting a scene that is physically equivalent to the original scene, but without the unwanted illumination (e.g., glare) from the display screen”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 14, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, further storing instruction which cause: 
transmitting the modified target video to a user device for display on a second screen associated with the user device (see Moussa, paragraph [0069]: “drive display 710 and receive user input from user interface 715. User interface 715 can take a variety of forms, such as a button, keypad, dial, a click wheel, keyboard, display screen and/or a touch screen. User interface 715 could, for example, be the conduit through which a user may view a captured video stream and/or indicate particular images(s) that the user would like to have glare correction applied to (e.g., by clicking on a physical or virtual button at the moment the desired image or image file is being displayed on the device's display screen)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 15, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, wherein displaying the black frame during the second time period is responsive to detecting visual content representing a reflection of screen content in a video frame captured by the sensor prior to the second time period (see Moussa, paragraph [0062]: “because the contents of the display screen are made available to all stages of the glare reduction image processing algorithm, some implementations may take special steps to ensure a secure computational context is provided … various removal techniques (e.g., the glare removal techniques described above) or obfuscation techniques (e.g., blurring, blacking out, whiting out, etc.) may be applied to the reflected representations of such graphical elements in the corrected captured image”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 16, the combination teachings of Moussa and Yoshida as discussed above also disclose the one or more media of Claim 1, further storing instructions comprising: 
including at least one of the second video frame and the clean video frame into the modified target video (see Moussa, paragraph [0065]: “implementation of the actual image modification process to remove or partially remove the undesired object may be based, at least in part, on the makeup of the content image”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 17 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Moussa and Yoshida as discussed above also disclose wherein the method is performed by one or more devices, each including one or more hardware processors (see Moussa, paragraph [0069]: “Processor 705 may execute instructions necessary to carry out or control the operation of many functions performed by device 700, e.g., such as the generation and/or processing of video image frames in accordance with the various embodiments described herein”).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa in view of Yoshida, further in view of Thukral et al. (US 20150242680 A1, hereinafter referred to as “Thukral”).
Regarding claim 18, Moussa discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors (see Moussa, paragraph [0013]: “A computer executable program to implement any of the methods outlined above may be stored in any non-transitory storage device that is readable and executable by a computer system”), cause:
displaying, on the screen, the first screen content frame using the first polarization during a first time period (see Moussa, paragraph [0028]: “The content of a display screen at a given moment in time, e.g., at the time of an image capture, is also referred to herein as a “content image””); 
capturing, by the sensor, the first video frame using the second polarization during the first time period frame (see Moussa, paragraph [0030]: “In addition to reflected ambient light A′ (235), the camera (210) may also capture a component of light that is emitted by the device display screen, D (245), and then returned to the camera (210) in the form of reflected display screen light, D′ (240), e.g., after specular reflection from the user's eyeglasses (230)”); 
generating a masking frame based on the first video frame and the second video frame (see Moussa, paragraph [0038]: “in order to find the aforementioned best fit between the content image (e.g., the display screen's contents) at the moment of image capture and the glare-containing regions in the captured image, one or more transformations and/or geometric distortions may need to be applied to the content image”); 
wherein generating the masking frame comprises: 
determining a clean video frame based on the second video frame (see Moussa, paragraph [0039]: “the screen contents may also initially be downsized based on the dimensions of the detected face's bounding box”); 
determining a tainted video frame based on the first video frame (see Moussa, paragraph [0039]: “the unwanted glare in the captured image is to attempt to match the size of the glare to the screen contents”); 
generating the masking frame based at least on one or more deviations between the clean video frame and the tainted video frame (see Moussa, paragraph [0040]: “the downscaled screen contents may then be preprocessed by applying one or more geometric distortion models to attempt to fit the distorted version of the content image to its corresponding representation in the unwanted glare regions in the captured image”); 
applying the masking frame to a target video frame, within the target video, to generate a modified target video frame (see Moussa, paragraph [0049]: “the content image 514 may be inverted to accommodate the basic property of a reflected image, i.e., that it is a ‘mirror’ image of the original content. (This inversion may be achieved simply by adding a negative sign to the first affine transformation matrix that is applied to the content image.) Next, at Step 516, the content image may be further modified, e.g., downscaled based on the estimated glare region size from Step 512”); 
including the modified target video frame into a modified target video (see Moussa, paragraph [0059]: “the final glare-corrected image (556) is thus a reconstructed image, depicting a scene that is physically equivalent to the original scene, but without the unwanted illumination (e.g., glare) from the display screen (or other light-projecting element in the scene), and wherein content behind the user's eyeglasses (e.g., the user's eyes) can be seen in the corrected image—rather than the aesthetically unpleasing glare regions from the original captured image”).
Regarding claim 18, Moussa discloses all the claimed limitations with the exception of setting a screen to display a first screen content frame using a first polarization; setting a sensor to capture a first video frame using a second polarization, such that the sensor is able to capture a reflection of the first screen content frame displayed using the first polarization; setting the screen to display a second screen content frame using a third polarization; displaying, on the screen, the second screen content frame using the third polarization during a second time period; setting the sensor to capture a second video frame using a fourth polarization, such that the sensor is unable to capture a reflection of the second screen content frame displayed using the third polarization; capturing, by the sensor, the second video frame using the fourth polarization during the second time period; responsive at least to determining that the first video frame is captured during the first time period during which the sensor is able to capture the reflection of the first screen content frame and that the second video frame is captured during the second time period during which the sensor is unable to capture the reflection of the first screen content frame.
Yoshida from the same or similar fields of endeavor discloses displaying, on the screen, the second screen content frame using the third polarization during a second time period (see Yoshida, paragraph [0549]: “FIG. 22C illustrates a method in which a dark image or a black image is used as an interpolation image to make pseudo impulse type display”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yoshida with the teachings as in Moussa. The motivation for doing so would ensure the system to have the ability to use method disclosed in Yoshida to insert a dark image or a black image as an interpolation image to make pseudo impulse type display and to change the driving method to display movement of images smoothly thus displaying a black frame during a second time period on the screen and determining that the first video frame is captured during the first time period during which the first screen content frame is displayed on the screen and that the second video frame is captured during the second time period during which the black frame is displayed on the screen in order to insert black frames or empty frames between the video frames corresponding to the screen content so that a sensor may capture a video frame while the black frame is displayed.
Regarding claim 18, the combination teachings of Moussa and Yoshida as disclose all the claimed limitations with the exception of setting a screen to display a first screen content frame using a first polarization; setting a sensor to capture a first video frame using a second polarization, such that the sensor is able to capture a reflection of the first screen content frame displayed using the first polarization; setting the screen to display a second screen content frame using a third polarization; setting the sensor to capture a second video frame using a fourth polarization, such that the sensor is unable to capture a reflection of the second screen content frame displayed using the third polarization; capturing, by the sensor, the second video frame using the fourth polarization during the second time period; responsive at least to determining that the first video frame is captured during the first time period during which the sensor is able to capture the reflection of the first screen content frame and that the second video frame is captured during the second time period during which the sensor is unable to capture the reflection of the first screen content frame.
Thukral from the same or similar fields of endeavor discloses setting a screen to display a first screen content frame using a first polarization (see Thukral, paragraph [0021]: “The display 38 may include a display system 40 for presenting one or more visual elements to a user” and paragraph [0027]: “first polarization 56 of the infrared light, provided by the outbound polarizing filter 318, along the first outbound light path 306 intermediate the first light source 302 and the glasses 328 of the user”); 
setting a sensor to capture a first video frame using a second polarization, such that the sensor is able to capture a reflection of the first screen content frame displayed using the first polarization (see Thukral, paragraph [0027]: “The random polarization phase 48 also includes a second polarization 60 that is orthogonal to the first polarization 56, and is provided by an inbound polarizing filter 340, along a reflected light path 344 intermediate the glasses 328 and the image capture device 332. In this example the single polarization phase 52 has a single polarization 70 provided by the inbound polarizing filter 340 along the reflected light path 344”); 
setting the screen to display a second screen content frame using a third polarization (see Thukral, paragraph [0062]: “display subsystem 816 may be used to present a visual representation of data held by storage subsystem 808. As the above described methods and processes change the data held by the storage subsystem 808, and thus transform the state of the storage subsystem, the state of the display subsystem 816 may likewise be transformed to visually represent changes in the underlying data”); 
setting the sensor to capture a second video frame using a fourth polarization, such that the sensor is unable to capture a reflection of the second screen content frame displayed using the third polarization (see Thukral, paragraph [0026]: “the dynamic polarization module 20 is configured to substantially filter out such glares that may otherwise occlude the pupil 336 of the eye 322”); 
capturing, by the sensor, the second video frame using the fourth polarization during the second time period (see Thukral, paragraph [0026]: “An image capture device 332 is configured to capture images of light emitted by the first light source 302 and second light source 310 that is reflected and scattered from the eye 322 and the lens 326 of glasses 328”);
responsive at least to determining that the first video frame is captured during the first time period during which the sensor is able to capture the reflection of the first screen content frame and that the second video frame is captured during the second time period during which the sensor is unable to capture the reflection of the first screen content frame (see Thukral, paragraphs [0026]-[0027]: “the dynamic polarization module 20 is configured to substantially filter out such glares that may otherwise occlude the pupil 336 of the eye 322”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Thukral with the teachings as in Moussa and Yoshida. The motivation for doing so would ensure the system to have the ability to use the display disclosed in Thukral to present one or more visual elements to a user and to th method for determining gaze locations of an eye of a user disclosed in Thukral to detect polarization by dynamically polarizing light in a polarization pattern that repeatedly switches between a random polarization phase and a single polarization phase and to capture images by filtering out glares thus setting a screen to display a screen content frame using a polarization; capturing a video frame using a polarization when sensor is able to capture a reflection of the screen content frame displayed using the polarization and capturing a video frame using another polarization when sensor is unable to capture a reflection of the screen content frame displayed using the polarization in order to remove visual content representing a screen reflection by manipulating polarization so that a modified target video can be generated using the selected clean video frames without using any tainted video frames.
Regarding claim 19, the combination teachings of Moussa, Yoshida, and Thukral as discussed above also disclose the one or more media of Claim 18, wherein displaying the black frame during the second time period is responsive to detecting visual content representing a reflection of screen content in a video frame captured by the sensor prior to the second time period (see Moussa, paragraph [0062]: “because the contents of the display screen are made available to all stages of the glare reduction image processing algorithm, some implementations may take special steps to ensure a secure computational context is provided … various removal techniques (e.g., the glare removal techniques described above) or obfuscation techniques (e.g., blurring, blacking out, whiting out, etc.) may be applied to the reflected representations of such graphical elements in the corrected captured image”).
The motivation for combining the references has been discussed in claim 18 above.
Regarding claim 20, the combination teachings of Moussa, Yoshida, and Thukral as discussed above also disclose the one or more media of Claim 18, further storing instructions comprising: 
including at least one of the second video frame and the clean video frame into the modified target video (see Moussa, paragraph [0065]: “implementation of the actual image modification process to remove or partially remove the undesired object may be based, at least in part, on the makeup of the content image”).
The motivation for combining the references has been discussed in claim 18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484